     9:20-cv-01582-RMG-MGB         Date Filed 09/24/20      Entry Number 74       Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           DISTRICT OF SOUTH CAROLINA
                                BEAUFORT DIVISION

Gary D. Grant,                            )               Civil Action No. 9:20-1582-RMG
                                          )
                       Plaintiff,         )
                                          )
        v.                                )                  ORDER AND OPINION
                                          )
Bull Point Plantation Property Owners     )
Association, Inc.; Bull Point Plantation  )
Property Owners Association; Bull Point   )
Plantation Owners Association, Inc.; Bull )
Point, LLC; Bull Point SC, LLC; DB Aster, )
LLC; German American Capital              )
Corporation; GSI, LLC; and William E.     )
Gavigan,                                  )
                                          )
                       Defendants.        )
___________________________________ )

        Before the Court is the Magistrate Judge’s Report and Recommendation (“R & R) (Dkt.

No. 63) recommending that the Court grant Bull Point Plantation Property Owners Association,

Inc.’s (“BPPOA”) amended motion to dismiss (Dkt. No. 51) and deny as moot Plaintiff’s motion

for a preliminary injunction (Dkt. No. 22), BPPOA’s original motion to dismiss (Dkt. No. 24),

and Defendant DB Aster, LLC’s and German American Capital Corporation’s joint motion to

dismiss (Dkt. No. 40). For the reasons set forth below, the Court adopts the R & R as the order

of the Court.

I.      Background

        Plaintiff owns an unimproved lot in Bull Point Plantation, a subdivision in Seabrook,

South Carolina. The lot is subject to certain restrictions and covenants and lot owners are

required to pay assessment fees to the owners’ association. Plaintiff failed to pay the 2020

property assessment because he believes his lot is exempt under the association’s declaration of

covenants. BPPOA sent Plaintiff a demand letter for the overdue fees, and Plaintiff initiated this


                                               -1-
      9:20-cv-01582-RMG-MGB         Date Filed 09/24/20      Entry Number 74        Page 2 of 4




action seeking a declaration that his property is not subject to the restrictions or assessment

requirements. (Dkt. No. 39.) BPPOA here moves to dismiss the action as outside this Court’s

subject matter jurisdiction.

II.      Legal Standard

A.       Review of the R & R

         The Magistrate Judge makes only a recommendation to this Court that has no

presumptive weight, and the responsibility to make a final determination remains with the Court.

See Mathews v. Weber, 423 U.S. 261, 270-71 (1976). The Court may “accept, reject, or modify,

in whole or in part, the findings or recommendations made by the magistrate judge.” 28 U.S.C. §

636(b)(1)(C). Where there are specific objections to the R & R, the Court “makes a de novo

determination of those portions of the report or specified proposed findings or recommendations

to which objection is made.” Id. In the absence of objections, the Court reviews the R & R to

“only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Fed. R. Civ. P. 72 advisory committee’s note; see also Camby v. Davis, 718

F.2d 198, 199 (4th Cir. 1983) (“In the absence of objection . . . we do not believe that it requires

any explanation.”).

B.       Motion to Dismiss for Lack of Subject Matter Jurisdiction

         Rule 12(b)(1) of the Federal Rules of Civil Procedure allows a defendant to move to

dismiss an action for lack of subject matter jurisdiction. When presented with a 12(b)(1) motion,

the Court “is to regard the pleadings’ allegations as mere evidence on the issue, and may

consider evidence outside the pleadings without converting the proceeding to one for summary

judgment.” Richmond, Fredericksburg & Potomac R.R. Co. v. United States, 945 F.2d 765, 768

(4th Cir. 1991); see also Lovern v. Edwards, 190 F.3d 648, 654 (4th Cir. 1999) (determination of

subject-matter jurisdiction “may be based on the court’s review of the evidence”). “The court


                                                -2-
  9:20-cv-01582-RMG-MGB              Date Filed 09/24/20     Entry Number 74         Page 3 of 4




may dismiss a case for lack of subject matter jurisdiction on any of the following bases: (1) the

complaint alone; (2) the complaint supplemented by undisputed facts evidenced in the record; or

(3) the complaint supplemented by undisputed facts plus the court’s resolution of disputed facts.”

Friends of Dereef Park v. Nat’l Park Serv., No. 2:13-cv-03453-DCN, 2015 WL 12807782, at *4

(D.S.C. Apr. 13, 2015) (internal citations omitted). The plaintiff has the burden of proving that

subject-matter jurisdiction exists. See Evans v. B.F. Perkins Co., a Div. of Standex Intern. Corp.,

166 F.3d 642, 647 (4th Cir. 1999).

III.   Discussion

       Liberally construing Plaintiff’s pro se pleading, Estell v. Gamble, 429 U.S. 97, 106

(1976), and in light of his objections to the R & R (Dkt. No. 66), the Court finds that the

Magistrate Judge ably addressed the issues and correctly concluded that this Court lacks subject

matter jurisdiction.

       Plaintiff brought suit in federal court on the basis of diversity jurisdiction, which requires

complete diversity of citizenship among the parties and over $75,000 in controversy. 28 U.S.C. §

1332(a). The test to determine the amount in controversy is the “either viewpoint rule,” which

considers “the pecuniary result to either party which [a] judgment would produce.” Dixon v.

Edwards, 290 F.3d 699, 710 (4th Cir. 2002). The amount in controversy is satisfied if “the direct

pecuniary value of the right that a plaintiff seeks to enforce or the cost of the defendant’s

compliance with the prospective equitable relief” exceeds $75,000. Lee v. Citimortgage, Inc.,

739 F. Supp. 2d 940, 946 (E.D. Va. 2010). A plaintiff asserting federal jurisdiction has the

burden of proving to a “legal certainty” that the claim satisfies the jurisdictional amount.

Shanaghan v. Cahill, 58 F.3d 106, 112 (4th Cir. 1995).

       Here, Plaintiff seeks a declaration that his property is categorized as an “Additional

Property” under the association’s declaration of covenants and, therefore, not subject to the


                                                -3-
    9:20-cv-01582-RMG-MGB          Date Filed 09/24/20      Entry Number 74         Page 4 of 4




annual assessment fee. (Dkt. No. 38 at 2.) The past-due fees at issue are at most $10,032.12.

(Dkt. No. 38 ¶ 61.)1 Plaintiff now argues that the amount in controversy is $140,000—the

estimated value of the property if foreclosed on by BPPOA. (Dkt. No. 34 at 7.) In a declaratory

judgment action, the amount in controversy is the “value of the object of the litigation.” Toler v.

State Farm Mut. Auto. Ins. Co., 25 Fed. Appx. 141, 143 (4th Cir. 2001) (internal quotation marks

omitted). The object of this litigation, as proscribed by the pleading’s robust discussion of the

assessment requirement, is a $10,000 fee. Similarly, as the Magistrate Judge points out, no

foreclosure action has been initiated against the property. See Pres. Forest LLC v. Nationwide

Gen. Ins. Co., No. 3:19-cv-0634-DSC, 2020 WL 355065, at *2 (W.D.N.C. Jan. 21, 2020) (noting

that “potential future damages are too speculative to establish the amount in controversy”).

Plaintiff has therefore not met his burden of demonstrating that over $75,000 is in controversy

for this Court to have jurisdiction over the action. The Court, therefore, adopts the Magistrate

Judge’s recommendation to grant BPPOA’s motion to dismiss.

IV.    Conclusion

       For the foregoing reasons, the Court ADOPTS the R & R (Dkt. No. 63) as the order of

the Court. BPPOA’s motion to dismiss (Dkt. No. 51) is GRANTED and this action is dismissed

in its entirety. Plaintiff’s motion for a preliminary injunction (Dkt. No. 22), BPPOA’s initial

motion to dismiss (Dkt. No. 24), and the motion to dismiss brought by DB Aster LLC and

German American Capital Corporation (Dkt. No. 40) are each DENIED AS MOOT.

       AND IT IS SO ORDERED.

                                                     s/ Richard Mark Gergel
September 24, 2020                                   Richard Mark Gergel
Charleston, South Carolina                           United States District Judge

1
  The amended complaint alleges that the past-due fees are one third of $10,034.12. (Dkt. No. 38
¶ 61.)


                                               -4-
